  Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
MICHEL DALLEMAGNE, FRANCK
LEYZE and FERDINAND ARAGON,
                                                             CASE NO.: 19-cv-7934
                         Plaintiffs,

                                                             COMPLAINT
                - against -

OMAR KHAN, SENSEI INTERNATIONAL,
LLC, INTERNATIONAL BUSINESS & WINE
SOCIETY-NYC, LLC, INTERNATIONAL
BUSINESS & WINE INTERNATIONAL-NYC,
LLC, SENSEI AMERICAS LLC, and
JOHN DOES 1-50,

                        Defendants.
--------------------------------------------------------X


         Plaintiffs Michel Dallemagne, Franck Leyze and Ferdinand Aragon (collectively,

the “Plaintiffs”), by and through their attorneys, Law Offices of Bart J. Eagle, PLLC, for

their complaint, state as follows:

                                          NATURE OF ACTION

         1.          This complaint sets forth claims for (a) breach of contract, (b) breach of

fiduciary duty, (c) fraud, (d) conversion and (e) unjust enrichment.

                                       JURISDICTION AND VENUE

         2.          This court has jurisdiction over these claims by virtue of 28 U.S.C. §1332

(a) (2), 28 U.S.C. §1367 (a).

         3.          The claims set forth by each plaintiff derive from a common nucleus of

operative facts and are part of the same case or controversy.

         4.          Venue is predicated upon 28 U.S.C. §1391(b)(c).




complaint 4-1.docx
  Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 2 of 15



                                      THE PARTIES

       5.     Plaintiff Michel Dallemagne (“Dallemagne”) is a resident of France.

       6.     Plaintiff Franck Leyze (“Leyze”) is a resident of France.

       7.     Plaintiff Ferdinand Aragon (“Aragon”) is a resident of Switzerland.

       8.     Upon information and belief, defendant Omar Khan (“Khan”) is a resident

of the State of New York, County of New York.

       9.     Upon information and belief, defendant Sensei International LLC (“Sensei

International”) is a limited liability company organized pursuant to the laws of the State

of New York, with its principal place of business located in the County of New York,

State of New York.

       10.    Upon information and belief, International Business & Wine Society-NYC.,

LLC (“IBWS-NYC”) is a limited liability company organized pursuant to the laws of the

State of New York, with its principal place of business located in the County of New

York, State of New York.

       11.    Upon information and belief, International Business & Wine International-

NYC., LLC (“IBWS-International ”) is a limited liability company organized pursuant to

the laws of the State of New York, with its principal place of business located in the

County of New York, State of New York.

       12.    Upon information and belief, Sensei Americas LLC (“Sensei Americas”) is

a limited liability company organized pursuant to the laws of the State of New York, with

its principal place of business located in the County of New York, State of New York.




                                             2
  Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 3 of 15



       13.    Upon information and belief, Khan is the principal, operator, and sole or

majority shareholder of Sensei International, IBWS-NYC, IBWS-International and

Sensei Americas (collectively, the “Companies”).

       14.    Upon information and belief, JOHN DOES 1-50 are individuals and/or

entities owned, controlled and/or operated by Khan and/or some or all of the

Companies.

       15.    Upon information and belief, IBWS-NYC, together with some or all of the

other defendants, develop chapters of, and/or create events for an enterprise known as

“International Business & Wine Society” (“IBWS”), including in New York City and

throughout the world.

                                           THE FACTS

       16.    The IBWS enterprise represents that it is a “society that enables members

to engage in both business stimulus and wine education among a community of peers –

where networking is encouraged and wonderful relationships can be cultivated.

Members are by invitation only, and are senior business executives and leaders.”

       17.    IBWS represents that its evening events, which take place at leading

restaurants, begin with a 15 minute business presentation, followed by a 45 minute

“business immersion,” followed by an “educational wine tasting that will be led by some

of the top wine-makers, experts, writers, sommeliers and connoisseurs around”,

followed by a customized dinner.

       18.    Upon information and belief, in order to attend IBWS events, individuals

must be “members,” who were charged a nonrefundable annual membership fee, and

pay separately for the particular event.




                                            3
  Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 4 of 15



      19.    Beginning in or about September, 2013, in a conversation with

Dallemagne, Khan solicited funds from the Plaintiffs for the purpose of creating and

developing chapters of, and/or creating events for IBWS, to be owned, operated and/or

managed by Khan and the other defendants in Hong Kong and London.

      20.    Each of the Plaintiffs had a previous relationship with Khan.

      21.    Khan represented, in substance, that one or more companies affiliated or

otherwise connected with IBWS would be created by Khan in connection with chapter

development and manager, Dallemagne and Leyze would receive “ownership interests”

in the companies to be created in connection with the Hong Kong and London chapters,

and Aragon would receive an “ownership interest” in the company to be created in

connection with the London chapter.

      22.    As a further inducement to the Plaintiffs, Khan stated that he would

provide the Plaintiffs, on an ongoing basis, with business plans and financial information

concerning the companies he would be creating in connection with the Hong Kong and

London chapters.

      23.    The aforementioned representations were made by Khan with the

intention of inducing each of the Plaintiffs to provide funds to him and the Companies.

      24.    As a result of the foregoing representations, each of the Plaintiffs provided

funds to Khan as follows:

             (a)    Dallemagne – beginning on or about September-October, 2013, the

aggregate sum of $100,000.00;

             (b)    Leyze – beginning on or about September 16, 2013, in the

aggregate sum of $90,000.00; and




                                            4
  Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 5 of 15



              (c)    Aragon –on or about January 29, 2014, the sum of $50,000.00.

       25.    Each of the Plaintiffs transmitted payment of their funds to Sensei

International, as directed by Khan.

       26.    In consideration of the funds provided by each of the Plaintiffs to Khan and

the Companies, Khan and the Companies agreed that one or more companies affiliated

or otherwise connected with IBWS would be created by Khan in connection with chapter

development and management, Dallemagne and Leyze would receive “ownership

interests” in the companies to be created in connection with the Hong Kong and London

chapters, and Aragon would receive an “ownership interest” in the company to be

created in connection with the London chapter; that their funds would be used for the

establishment of the Hong Kong and London chapters; that each of the Plaintiff’s would

receive a percentage profit participation and receive distribution of profits.

       27.    Upon information and belief, no company was created in connection with

the Hong Kong and/or London chapters.

       28.    Upon information and belief, Kahn and the Companies never intended to

create and develop the Hong Kong and London chapters, or Khan and the companies

abandoned the creation and development of the Hong Kong and London chapters.

       29.    The business plans and financial information for the Hong Kong and

London chapters and the companies that were to have been created in connection

therewith, which had been promised to the Plaintiffs and were repeatedly requested of

Khan by the Plaintiffs, were never provided to the Plaintiffs.

       30.    Upon information and belief, the money provided to Khan and the

Companies by the Plaintiffs was used by Khan and the Companies for purposes other




                                              5
  Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 6 of 15



than that for which it was provided, including to support Khan’s personal lifestyle and

satisfy other obligations.

       31.    In or about September, 2017, Khan met with Dallemagne and claimed to

have secured two new investors who would provide substantial, new funds to IBWS.

       32.    In or about September, 2017, Khan and the Companies agreed to repay

the Plaintiffs the funds that each had provided, plus a “bonus.”

       33.    The aforementioned promise to repay the Plaintiffs was repeated by Khan,

numerous times, to each of the Plaintiffs, in writing.

       34.    On numerous occasions, Khan made promises to the Plaintiffs to repay

the Plaintiffs by a certain date.

       35.    Notwithstanding the foregoing promises, Khan provided numerous and

changing “reasons for delay,” the result of which is that only portions of the principal

amounts paid by each of the Plaintiffs, to Khan and the Companies, have been repaid

and no bonuses have been paid.

       36.    The unpaid amounts due to each of the Plaintiffs, not including interest or

the promised “bonus” are: $84,000.00 to Dallemagne, $75,000.00 to Leyze, and

$20,000.00 to Aragon.

       37.    The defendants have refused to pay the unpaid amounts due to each of

the Plaintiffs, despite due demand therefor.

                                    AS AND FOR A FIRST CLAIM

                               (Breach of Contract – Dallemagne)

       38.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.




                                               6
  Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 7 of 15



       39.    As a result of the foregoing, the defendants breached their agreement with

Dallemagne as described above.

       40.    As a result of the foregoing, Dallemagne has suffered damages in the sum

of $84,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                               AS AND FOR A SECOND CLAIM

                                 (Breach of Contract – Leyze)

       41.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.

       42.    As a result of the foregoing, the defendants breached their agreement with

Leyze as described above.

       43.    As a result of the foregoing, Leyze has suffered damages in the sum of

$75,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                                 AS AND FOR A THIRD CLAIM

                                (Breach of Contract – Aragon)

       44.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.

       45.    As a result of the foregoing, the defendants breached their agreement with

Aragon as described above.

       46.    As a result of the foregoing, Aragon has suffered damages in the sum of




                                             7
  Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 8 of 15



$20,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                               AS AND FOR A FOURTH CLAIM

                          (Breach of Fiduciary Duty – Dallemagne)

       47.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.

       48.    Khan, as the officer and sole or controlling member of each of the

Companies, owed a fiduciary obligation to each of the Plaintiffs.

       49.    Khan breached his fiduciary obligation to the Plaintiffs.

       50.    As a result of the foregoing, Dallemagne has suffered damages in the sum

of $84,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                                 AS AND FOR A FIFTH CLAIM

                              (Breach of Fiduciary Duty – Leyze)

       51.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.

       52.    Khan, as the officer and sole or controlling member of each of the

Companies, owed a fiduciary obligation to each of the Plaintiffs.

       53.    Khan breached his fiduciary obligation to the Plaintiffs.

       54.    As a result of the foregoing, Leyze has suffered damages in the sum of

$75,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                                 AS AND FOR A SIXTH CLAIM

                             (Breach of Fiduciary Duty –Aragon)

       55.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.




                                             8
  Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 9 of 15



       56.    Khan, as the officer and sole or controlling member of each of the

Companies, owed a fiduciary obligation to each of the Plaintiffs.

       57.    Khan breached his fiduciary obligation to the Plaintiffs.

       58.    As a result of the foregoing, Aragon has suffered damages in the sum of

$20,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                               AS AND FOR A SEVENTH CLAIM

                                     (Fraud – Dallemagne)

       59.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.

       60.    Upon information and belief, the aforementioned representations of Khan

were false, were known by Khan to be false, and were made by Khan with the intention

of inducing the Plaintiffs to provide funds to Khan and the Companies.

       61.    The Plaintiffs believed the aforementioned representations made to them

by Khan to be true.

       62.    The Plaintiffs relied on the aforementioned representations made to them

by Khan to be true and would not have provided funds to Khan and the Companies but

for the representations as set forth above.

       63.    Upon information and belief, Khan made the aforementioned

representations without the intention of creating one or more companies affiliated or

otherwise connected with IBWS in connection with chapter development and

management, providing “ownership interests” to Dallemagne and Leyze in the

companies promised to be created in connection with the Hong Kong and London




                                              9
 Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 10 of 15



chapters, and providing an “ownership interest” to Aragon in the company promised to

be created in connection with the London chapter.

       64.    Upon information and belief, Khan made the aforementioned

representations without the intention of providing the Plaintiffs, on an ongoing basis,

with business plans and financial information concerning the companies he represented

he would be creating and connection with the Hong Kong and London chapters.

       65.    At the time the defendants were negotiating the agreements with the

Plaintiffs, the defendants did not intend to perform their obligations under the

agreements pursuant to the terms thereof.

       66.    At the time the Plaintiffs and defendants entered into the agreements, the

defendants did not intend to perform their obligations under the agreements pursuant to

the terms thereof.

       67.    As a result of the foregoing, the defendants fraudulently induced the

Plaintiffs to enter into the agreements.

       68.    As a result of the foregoing, Dallemagne has suffered damages in the sum

of $84,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                               AS AND FOR AN EIGHTH CLAIM

                                           (Fraud – Leyze)

       69.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37, and 60 through 67 above, as if more particularly set forth at length

herein.

       70.    As a result of the foregoing, the defendants fraudulently induced the

Plaintiffs to enter into the agreements.




                                              10
 Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 11 of 15



       71.    As a result of the foregoing, Leyze has suffered damages in the sum of

$75,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                                 AS AND FOR A NINTH CLAIM

                                           (Fraud – Aragon)

       72.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37, and 60 through 67 above, as if more particularly set forth at length

herein.

       73.    As a result of the foregoing, the defendants fraudulently induced the

Plaintiffs to enter into the agreements.

       74.    As a result of the foregoing, Aragon has suffered damages in the sum of

$20,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                                AS AND FOR A TENTH CLAIM

                                  (Conversion - Dallemagne)

       75.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.

       76.    As a result of the foregoing, the defendants have converted funds

provided to them by the Plaintiffs.

       77.    As a result of the foregoing, Dallemagne has suffered damages in the sum

of $84,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                             AS AND FOR AN ELEVENTH CLAIM

                                      (Conversion - Leyze)

       78.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.




                                               11
 Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 12 of 15



       79.    As a result of the foregoing, the defendants have converted funds

provided to them by the Plaintiffs.

       80.    As a result of the foregoing, Leyze has suffered damages in the sum of

$75,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                               AS AND FOR A TWELFTH CLAIM

                                      (Conversion - Aragon)

       81.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.

       82.    As a result of the foregoing, the defendants have converted funds

provided to them by the Plaintiffs.

       83.    As a result of the foregoing, Aragon has suffered damages in the sum of

$20,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                             AS AND FOR A THIRTEENTH CLAIM

                              (Unjust Enrichment – Dallemagne)

       84.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.

       85.    As a result of the foregoing, the defendants have been unjustly enriched.

       86.    As a result of the foregoing, Dallemagne has suffered damages in the sum

of $84,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                            AS AND FOR A FOURTEENTH CLAIM

                                 (Unjust Enrichment – Leyze)

       87.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.




                                            12
 Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 13 of 15



       88.    As a result of the foregoing, the defendants have been unjustly enriched.

       89.    As a result of the foregoing, Leyze has suffered damages in the sum of

$75,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                              AS AND FOR A FIFTEENTH CLAIM

                                (Unjust Enrichment – Aragon)

       90.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.

       91.    As a result of the foregoing, the defendants have been unjustly enriched.

       92.    As a result of the foregoing, Aragon has suffered damages in the sum of

$20,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                              AS AND FOR A SIXTEENTH CLAIM

                              (Breach of Contract – Dallemagne)

       93.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.

       94.    The defendants have breached their agreement to repay the Plaintiffs the

funds that each had provided to them, plus a “bonus.”

       95.    As a result of the foregoing, Dallemagne has suffered damages in the sum

of $84,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                           AS AND FOR A SEVENTEENTH CLAIM

                                 (Breach of Contract – Leyze)

       96.    Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.




                                            13
 Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 14 of 15



       97.      The defendants have breached their agreement to repay the Plaintiffs the

funds that each had provided to them, plus a “bonus.”

       98.      As a result of the foregoing, Leyze has suffered damages in the sum of

$75,000.00, plus the “bonus” in an amount to be determined at trial and interest.

                              AS AND FOR AN EIGHTEENTH CLAIM

                                  (Breach of Contract – Aragon)

       99.      Plaintiffs repeat, reiterate and reallege each and every allegation set forth

in ¶¶1 through 37 above, as if more particularly set forth at length herein.

       100.     The defendants have breached their agreement to repay the Plaintiffs the

funds that each had provided to them, plus a “bonus.”

       101.     As a result of the foregoing, Aragon has suffered damages in the sum of

$20,000.00, plus the “bonus” in an amount to be determined at trial and interest.

       WHEREFORE, the Plaintiffs demand judgment against the defendants as

follows:

       (a) on the first, fourth, seventh, tenth, thirteenth and sixteenth claims, awarding

             damages to Dallemagne in the sum of $84,000.00, plus interest and the

             “bonus” in an amount to be determined at trial;

       (b) on the second, fifth, eighth, eleventh, fourteenth and seventeeth claims,

             awarding damages to Leyze in the sum of $75,000.00, plus interest and the

             “bonus” in an amount to be determined at trial;

       (c) on the third, sixth, ninth, twelfth, fifteenth and eighteenth claims, to Aragon in

             the sum of $20,000.00, plus interest and the “bonus” in an amount to be

             determined at trial; and




                                              14
    Case 1:19-cv-07934-JGK Document 6 Filed 08/23/19 Page 15 of 15



        (d) interest, costs, and such other and further relief as to the court seems just

           and proper.

                                          JURY DEMAND

        Pursuant to Fed R. Civ. P. 38(b), the plaintiffs demand a trial by jury.

.

                              LAW OFFICES OF BART J. EAGLE , PLLC

                               /s/Bart J. Eagle
                               By: Bart J. Eagle, Esq. (BJE-6634)
                               (A Member of the Firm)
                               Attorneys for the Plaintiffs
                               1700Broadway, 41st Floor
                               New York, New York 10019
                              (212) 586-0052)




                                              15
